       1:20-cv-02994-SVH    Date Filed 05/10/21   Entry Number 28   Page 1 of 37




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA

    Brandy T., 1                           )       C/A No.: 1:20-cv-2994-SVH
                                           )
                      Plaintiff,           )
                                           )
          vs.                              )
                                           )                ORDER
    Andrew M. Saul,                        )
    Commissioner of Social Security        )
    Administration,                        )
                                           )
                      Defendant.           )
                                           )

         This appeal from a denial of social security benefits is before the court

for a final order pursuant to 28 U.S.C. § 636(c), Local Civ. Rule 73.01(B)

(D.S.C.), and the order of the Honorable David C. Norton, United States

District Judge, dated September 11, 2020, referring this matter for

disposition. [ECF No. 10]. The parties consented to the undersigned United

States Magistrate Judge’s disposition of this case, with any appeal directly to

the Fourth Circuit Court of Appeals. [ECF No. 9].

         Plaintiff files this appeal pursuant to 42 U.S.C. § 405(g) of the Social

Security Act (“the Act”) to obtain judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying the claim for

disability insurance benefits (“DIB”) and Supplemental Security Income

1 The Committee on Court Administration and Case Management of the
Judicial Conference of the United States has recommended that, due to
significant privacy concerns in social security cases, federal courts should
refer to claimants only by their first names and last initials.
     1:20-cv-02994-SVH   Date Filed 05/10/21   Entry Number 28   Page 2 of 37




(“SSI”). The two issues before the court are whether the Commissioner’s

findings of fact are supported by substantial evidence and whether he applied

the proper legal standards. For the reasons that follow, the court reverses

and remands the Commissioner’s decision for further proceedings as set forth

herein.

I.    Relevant Background

      A.    Procedural History

      On April 23, 2018, Plaintiff filed applications for DIB and SSI in which

she alleged her disability began on June 30, 2017. Tr. at 85, 86, 181–82, 183–

92. Her applications were denied initially and upon reconsideration. Tr. at

112–15, 122–27. On December 2, 2019, Plaintiff had a hearing before

Administrative Law Judge (“ALJ”) James M. Martin. Tr. at 30–61 (Hr’g Tr.).

The ALJ issued an unfavorable decision on December 17, 2019, finding that

Plaintiff was not disabled within the meaning of the Act. Tr. at 11–29.

Subsequently, the Appeals Council denied Plaintiff’s request for review,

making the ALJ’s decision the final decision of the Commissioner for

purposes of judicial review. Tr. at 1–6. Thereafter, Plaintiff brought this

action seeking judicial review of the Commissioner’s decision in a complaint

filed on August 19, 2020. [ECF No. 1].




                                         2
    1:20-cv-02994-SVH     Date Filed 05/10/21   Entry Number 28   Page 3 of 37




      B.      Plaintiff’s Background and Medical History

              1.   Background

      Plaintiff was 40 years old at the time of the hearing. Tr. at 37. She

completed the eleventh grade. Tr. at 40. Her past relevant work (“PRW”) was

as an assistant manager in a retail store. Tr. at 41. She alleges she has been

unable to work since June 30, 2017. Tr. at 181.

              2.   Medical History 2

      Plaintiff presented to the emergency room (“ER”) at Union Medical

Center on October 20, 2015, with complaints of lower extremity pain and

swelling. Tr. at 412. The attending physician noted bilateral lower extremity

edema and discoloration. Id. He encouraged Plaintiff to accept a transfer to

another facility to consult with a vascular specialist, but Plaintiff indicated

she needed to return home to care for her children. Tr. at 413. The physician

assessed acute arterial insufficiency and discharged Plaintiff against medical

advice. Id.

      Plaintiff followed up with her primary care physician (“PCP”) W. Lance

Miller, M.D. (“Dr. Miller”), on October 29, 2015. Tr. at 436. She complained of

worsening swelling, pain, tingling, and burning in her bilateral legs over the

prior couple of weeks. Id. She also endorsed cramping in her calves and

2 The record contains evidence from the period prior to Plaintiff’s alleged
onset date, with some treatment notes going back to 2006. The undersigned
declines to summarize most records for the period more than 12 months prior
to Plaintiff’s alleged onset date.
                                         3
    1:20-cv-02994-SVH    Date Filed 05/10/21   Entry Number 28   Page 4 of 37




thighs. Id. She denied relief, despite taking Lasix and potassium chloride. Id.

Dr. Miller noted gait within normal limits, moderate edema and erythema of

the bilateral legs, 2+ pulses, and severe varicose veins. Id. He assessed

cellulitis of the lower limb, edema of the lower leg, varicose veins, and venous

insufficiency of the leg. Tr. at 436–37. He prescribed Triamcinolone 0.1%

topical cream, Spironolactone 50 mg, potassium chloride 20 mEq, Lasix 40

mg, and Keflex 500 mg. Tr. at 437. He instructed Plaintiff to keep her legs

elevated, to use ankle pumps, and to remain out of work until November 4.

Id. He referred Plaintiff to a vascular specialist and ordered thigh-high

compression stockings. Id.

      On November 6, 2015, Plaintiff reported new onset of warmth in her

bilateral legs upon standing. Tr. at 435. She also endorsed cramps in her

thighs and swelling and pain in both legs, but noted tingling and burning

were improving. Id. Dr. Miller observed normal gait, moderate edema of the

bilateral legs, severe varicose veins in the bilateral lower legs, and 2+ pulses.

Tr. at 436. He assessed edema of the lower leg, varicose veins, venous

insufficiency of the leg, and lower limb cramp. Id. He discontinued Keflex 500

mg, increased potassium chloride to twice a day, and authorized Plaintiff to

remain out of work until after she followed up with the vascular surgeon. Id.

      Plaintiff presented to vascular surgeon Scott Hovis, M.D. (“Dr. Hovis”),

for suspected venous insufficiency and cellulitis on December 10, 2015. Tr. at

                                        4
    1:20-cv-02994-SVH    Date Filed 05/10/21   Entry Number 28   Page 5 of 37




272. Her legs were swollen, and she reported wearing compression stockings

and elevating her legs often. Id. She indicated that her job in a store required

she stand and aggravated her symptoms. Id. She stated swelling in her

ankles had improved with use of Lasix and compression stockings, but

endorsed continued pain in her thighs. Id. She was 64” tall and weighed 203

pounds. Id. Dr. Hovis noted edema on lower extremity exam and ecchymosis

on skin exam. Tr. at 274. He observed bilateral lower extremity edema with

lipodermatosclerosis and very mild inflammatory cellulitis that did not

appear to be infectious. Id. He recorded normal findings on vascular exam

and indicated mild venous stasis dermatitis with no varicosities. Id. He

reviewed a duplex study and stated it showed no deep venous thrombosis,

superficial venous thrombosis, or reflux, but elevated central venous pressure

(“CVP”). Id. Dr. Hovis diagnosed non-vascular edema, likely secondary to

obesity and counseled Plaintiff on weight loss, regular walking, compression,

and elevation. Id. He also diagnosed inflammatory cellulitis, secondary to

chronic edema. Id. He indicated Plaintiff might benefit from a referral to the

lymphedema clinic and should follow up with her PCP for a referral. Id.

      Plaintiff returned to Dr. Miller on December 15, 2015. Tr. at 434. Dr.

Miller noted the vascular surgeon had released Plaintiff, noting good flow to

the arteries and veins. Id. Plaintiff indicated her swelling and tingling were

the same and stated she continued to use compression stockings and Lasix to

                                        5
    1:20-cv-02994-SVH    Date Filed 05/10/21   Entry Number 28   Page 6 of 37




address swelling. Id. Dr Miller observed gait within normal limits, moderate

edema to the bilateral legs, severe varicose veins in the bilateral lower legs,

and 2+ pulses. Tr. at 435. He assessed lower leg edema, varicose veins,

venous insufficiency of leg, and cramp in lower limb. Id. He instructed

Plaintiff to elevate her bilateral lower extremities, wear well-fitting support

shoes and stockings, and continue her medications. Id. He stated Plaintiff

could return to work at full duty. Id.

      Plaintiff complained of worsening bilateral knee pain and right ankle

pain on January 21, 2016. Tr. at 433. She reported increased pain with

prolonged standing, but indicated the edema in her legs had improved. Id. Dr.

Miller noted normal findings on physical exam. Tr. at 434. He assessed knee

pain, ankle pain, arthralgia, and edema of the lower leg and prescribed

Nabumetone 750 mg twice a day and Tramadol 50 mg every six hours. Id. He

ordered antinuclear antibody (“ANA”), rheumatoid arthritis (“RA”) factor,

and erythrocyte sedimentation rate (“ESR”) panels. Id. A follow up note

indicates all three panels were negative. Tr. at 445.

      On February 12, 2016, Plaintiff complained of bilateral knee pain with

popping and grinding, muscle pain, and neuropathic pain in her legs and feet,

but indicated her leg swelling was somewhat improved. Tr. at 432. Dr. Miller

noted normal gait, moderate edema of the bilateral legs, 2+ pulses, and

severe varicose veins in the bilateral lower legs. Tr. at 433. He discontinued

                                         6
    1:20-cv-02994-SVH    Date Filed 05/10/21   Entry Number 28   Page 7 of 37




Nabumetone 750 mg and prescribed ibuprofen 800 mg three times a day and

Clotrimazole-Betamethasone 1%–0.05% topical lotion twice a day. Id. He

ordered nerve conduction studies (“NCS”) of the bilateral legs. Id.

      Plaintiff complained of edema and tingling in her finger and toes on

February 17, 2016. Tr. at 431. Dr. Miller noted neurovascular/autonomic

nervous system (“ANS”) testing showed mild endothelial dysfunction,

borderline cardiometabolic risk, borderline homeostasis, and otherwise

normal findings. Tr. at 432. He assessed peripheral neuropathy, lower leg

edema, and lower limb cramp. Id.

      Plaintiff did not return to Dr. Miller until June 1, 2017, when she

presented with edema and neuropathic pain in her bilateral legs. Tr. at 429.

She was 65” tall and weighed 194 pounds. Tr. at 430. Dr. Miller noted normal

gait, 2+ pulses, moderate edema, and severe varicose veins in the bilateral

legs. Tr. at 430. He assessed bilateral leg pain, peripheral neuropathy, lower

leg edema, fatigue, and anemia. Id. He ordered NCS of the bilateral lower

extremities and placed Plaintiff on medical leave from June 1 through June

30. Id.

      Plaintiff presented to neurosurgeon Timothy Monroe, M.D. (“Dr.

Monroe”), for evaluation of low back pain with radiation into her bilateral

lower extremities on December 6, 2017. Tr. at 479. Dr. Monroe noted antalgic

gait, tenderness to palpation of the lumbosacral spine, radicular symptoms

                                        7
    1:20-cv-02994-SVH     Date Filed 05/10/21   Entry Number 28   Page 8 of 37




with movement of the lumbar spine, positive bilateral straight-leg raising

(“SLR”) test, and otherwise normal findings. Tr. at 481. Dr. Monroe stated x-

rays of Plaintiff’s lumbar spine revealed no acute pathology. Id. He ordered

magnetic resonance imaging (“MRI”) of the lumbar spine and referred

Plaintiff to physical therapy. Id.

      Plaintiff presented for an initial physical therapy assessment on

December 19, 2017. Tr. at 484. She complained of low back pain exacerbated

by standing and prolonged sitting that radiated to her bilateral lower

extremities. Id. She estimated she could sit or stand for 30 minutes at a time.

Id. She endorsed weakness in her lower extremities, noting her legs would

“giv[e] out” on occasion. Id. Physical therapist Constance Giles (“PT Giles”),

observed Plaintiff to demonstrate 5/5 strength with abduction and adduction,

lumbar flexion to 45 degrees, lumbar extension to 25 degrees, 5/5 bilateral

lower extremity strength, tenderness to palpation along the paraspinals, mild

restriction of lumbar joint mobility, normal sensation, antalgic gait with

decreased step length, right hamstring flexibility to 45 degrees, and left

hamstring flexibility to 50 degrees. Tr. at 484–85. She noted Plaintiff had

limited rotation and side bending for functional mobility and transfers. Tr. at

484. She indicated Plaintiff’s signs and symptoms were consistent with

lumbar degenerative disc disease (“DDD”) and that she would benefit from

skilled physical therapy twice a week for six weeks. Tr. at 485, 486. Plaintiff

                                         8
      1:20-cv-02994-SVH    Date Filed 05/10/21   Entry Number 28   Page 9 of 37




followed up for physical therapy sessions on December 21 and 29. Tr. at 488–

91.

       On March 2, 2018, Plaintiff underwent an MRI of her lumbar spine

that showed minor multilevel disc bulges without apparent spinal cord or

nerve root compromise. Tr. at 474.

       On March 8, 2018, Dr. Monroe indicated on a patient disability

statement that Plaintiff was “[t]otal[ly] [d]isabled” through March 29, 2018.

Tr. at 493.

       Plaintiff followed up with nurse practitioner Michael S. McGuinn (“NP

McGuinn”) in Dr. Monroe’s office on March 28, 2018. Tr. at 494. She reported

considerable improvement in her symptoms following three physical therapy

sessions. Id. NP McGuinn noted the MRI showed no significant pathology in

the lumbar spine consistent with Plaintiff’s complaints. Id. He observed

normal gait, normal bilateral upper and lower extremity strength, positive

lower back pain, no radicular symptoms in the lumbar spine, negative SLR,

and no swelling, edema, or erythema in the lumbar spinal tissue. Tr. at 496.

He ordered additional physical therapy and encouraged Plaintiff to attend

more than three visits. Id. He prescribed Mobic and instructed Plaintiff to

follow up as needed. Id.

       On August 3, 2018, Plaintiff presented to Edvin Byrd, III, M.D. (“Dr.

Byrd”), for a consultative exam. Tr. at 500. She complained of low back pain,

                                          9
   1:20-cv-02994-SVH     Date Filed 05/10/21     Entry Number 28       Page 10 of 37




lumbar radiculopathy, neuropathy, and sciatica. Id. She reported using a

cane, being unsteady on her feet, and losing her balance, as her right leg

would give way. Id. She endorsed weight loss, irregular periods, heavy

menstrual cycles, muscle weakness, joint pain, muscle pain, cramping, loss of

balance, pain upon walking, and swelling in her hands, feet, and ankles. Tr.

at 500–01. Plaintiff was 65.25” tall, weighed 197 pounds, and had a body

mass index (“BMI”) of 30.88. Tr. at 501. Dr. Byrd stated Plaintiff had no

atrophy, but endorsed extreme tenderness to her low back. Tr. at 502. He

noted Plaintiff was unable to sit for long periods of time and “actually needed

to lay out straight with sort of her trunk elevated and [illegible] hanging

down it caused some significant discomfort.” Id. He indicated Plaintiff used a

cane in her right hand, had difficulty ambulating, “walk[ed] kind of hunched

over, and sort of shuffle[d] down the hallway.” Id. He recorded normal

findings on neurological exam. Id. He noted Plaintiff had “a lot of blotchiness”

to the skin of her right lower leg. Id. He recorded normal findings on

psychiatric   exam,    except   that   he      indicated   Plaintiff     seemed    very

uncomfortable. Id. He observed normal range of motion (“ROM”) of Plaintiff’s

cervical spine, shoulders, elbows, wrists, and ankles. Id. He noted lumbar

flexion to 25 to 30 degrees with significant pain and inability to extend or

laterally flex the lumbar spine without significant pain. Id. He indicated

Plaintiff had normal ability to flex and extend her knees and could abduct,

                                        10
   1:20-cv-02994-SVH     Date Filed 05/10/21   Entry Number 28   Page 11 of 37




adduct, flex, and internally rotate her hips, except that the movements

caused significant pain in her lower back. Id. He recorded positive SLR test to

30 degrees in the sitting and supine positions. Id. He stated Plaintiff had 4/5

grip strength and no swelling, deformity, tenderness, or loss of ROM in her

hands. Id. He indicated Plaintiff had normal pincer grasp and normal grip on

fine and gross manipulation. Id. Dr. Byrd noted Plaintiff was unable to squat,

tandem walk, heel walk, or toe walk. Id. He recorded 3/5 strength in

Plaintiff’s proximal upper extremities and 4/5 strength in her distal

extremities and bilateral upper arms. Id. He observed 3/5 strength in

Plaintiff’s lower extremities. Id. He indicated 0–1 reflexes in Plaintiff’s upper

and lower extremities and 2+ and equal pulses in the bilateral upper and

lower extremities. Id. Dr. Byrd admitted that he had not reviewed results of

the MRI of Plaintiff’s lumbar spine. Tr. at 503. He wrote: “I have no idea

what the results are, but just looking at her physical exam, I would assume

that she had some lumbar radiculopathy or some kind of significant

pathology in her lower spine that causes significant amount of pain.” Id. He

stated Plaintiff was “in severe discomfort and pain from her lower back

problems.” Id. He wrote: “She would be unable to get a job for 8 hours a day

40 hours a week in her current condition.” Id.

      On September 21, 2018, state agency medical consultant Kimberley

Patton, M.D. (“Dr. Patton”), reviewed the record and assessed Plaintiff’s

                                        11
    1:20-cv-02994-SVH    Date Filed 05/10/21   Entry Number 28   Page 12 of 37




physical residual functional capacity (“RFC”) as follows: occasionally lift

and/or carry 20 pounds; frequently lift and/or carry 10 pounds; stand and/or

walk for a total of two hours; sit for a total of about six hours in an eight-hour

workday; occasionally push/pull with the bilateral feet; occasionally balance,

stoop, kneel, crouch, crawl, and climb ramps and stairs; never climb ladders,

ropes, or scaffolds; frequently handle with the bilateral upper extremities;

and avoid even moderate exposure to hazards. Tr. at 67–70, 78–81.

      On November 10, 2018, a second state agency medical consultant,

Sannagai Brown, M.D. (“Dr. Brown”), reviewed the record and provided the

same physical RFC as Dr. Patton. Compare Tr. at 67–70 and 78–81, with Tr.

at 94–96 and 105–07.

      Plaintiff presented to Spartanburg MEDcare on March 4, 2019, for leg

pain related to neuropathy. Tr. at 535. She denied taking medication. Id. She

weighed 190 pounds and had a BMI of 30.66. Tr. at 536. William Miller, M.D.

(“Dr. Miller”), observed mild edema of Plaintiff’s bilateral lower legs, normal

posture,   hyperpigmented     skin   changes    to   the   bilateral   lower   legs,

hyperesthesia of the bilateral lower legs, and normal mood, judgment, and

affect. Id. He assessed unspecified mononeuropathy of the bilateral lower

limbs, prescribed Gabapentin 600 mg twice a day, and instructed Plaintiff to

follow up with her PCP as soon as possible. Id.




                                        12
   1:20-cv-02994-SVH    Date Filed 05/10/21   Entry Number 28   Page 13 of 37




      On April 4, 2019, Plaintiff presented to Charles Bounds, M.D. (“Dr.

Bounds”), to establish primary care. Tr. at 504. She endorsed symptoms

consistent with mild depression. Id. She reported a pins-and-needles

sensation in her legs and feet and pain radiating from her back to her lower

legs, but denied similar sensations in her hands. Id. Dr. Bounds noted full

ROM of Plaintiff’s cervical spine; no cyanosis, clubbing, or edema in her

extremities; 2+ peripheral pulses; 2+ and symmetrical deep tendon reflexes,

and intact sensory exam. Tr. at 505. He assessed essential hypertension and

hereditary and idiopathic neuropathy. Id. He referred Plaintiff for lab studies

that confirmed anemia. Tr. at 507.

      Plaintiff presented for a mental health center initial clinical

assessment on October 9, 2019. Tr. at 527. She complained of feeling anxious,

stressed, and overwhelmed due to financial problems and endorsed

tearfulness, lack of sleep, and weight loss. Id. She indicated she was unable

to work due to neuropathy in her legs, stayed to herself, and cried a lot. Id.

She noted she addressed her problems through prayer and going to church.

Id. Counselor Kanisha Alleyne (“Counselor Alleyne”), observed Plaintiff to

appear disheveled, but to have normal motor activity, cooperative attitude,

calm behavior, normal eye contact, appropriate affect, euthymic mood,

normal rate and tone of speech, and logical/goal directed thought process. Tr.

at 531–32. Plaintiff denied obsessions, delusions, hallucinations, and

                                       13
   1:20-cv-02994-SVH    Date Filed 05/10/21   Entry Number 28   Page 14 of 37




homicidal and suicidal ideation. Tr. at 532. She endorsed early awakening,

sleep at short intervals, nightmares, waking up pacing, decreased appetite

with weight change, decreased energy, and fatigue. Id. Counselor Alleyne

noted Plaintiff was alert and oriented to time, place, and person; had intact

recent and remote memory, attention, and immediate recall; had fair-to-good

judgment; had limited insight; was easily distracted; and had a below

average fund of knowledge. Id. She assessed adjustment disorder with

depressed mood and unspecified anxiety disorder. Tr. at 533. She

recommended cognitive behavioral therapy and psychiatric evaluation and

management, as needed. Id.

     On November 13, 2019, chiropractor Wallace Harold Privette, Jr. (“Dr.

Privette”), wrote a letter indicating Plaintiff had been under his care for

constant back, hip, and neck pain since July 13, 2016. Tr. at 537–39. He

stated Plaintiff’s pain was relieved by lying down and exacerbated by sitting,

standing, driving, and engaging in repetitive hand and leg motions. Tr. at

537. He noted Plaintiff experienced numbness and weakness in her arms and

legs; increased pain with walking, standing, stooping, and kneeling; stiffness

and soreness in her back and neck; and pain in both hips. Id. He indicated

Plaintiff had endorsed worsening pain that was affecting her activities of

daily living and had not improved over the three years of treatment. Id. He

wrote: “It is my professional opinion that [Plaintiff] is limited in daily

                                       14
    1:20-cv-02994-SVH     Date Filed 05/10/21   Entry Number 28   Page 15 of 37




activities and is unable to work on a sustained basis.” Id. He stated his

opinion was supported by physical exam and standard examinations of

strength, spasticity, coordination, and gait. Id. He noted his assessments

included right-sided sciatica, bilateral hip pain, and segmental and somatic

dysfunction of the sacral, lumbar, and pelvic regions. Id. He recommended

Plaintiff follow up for twice weekly chiropractic care and with her PCP, as

needed. Tr. at 538. He further wrote: “In my opinion, [Plaintiff] is unable to

resume gainful employment due to physical impairment and while disability

can be delayed with treatment, there is no cure. My expectation is that

[Plaintiff] will decline in function overtime.” Id.

      C.    The Administrative Proceedings

            1.     The Administrative Hearing

                   a.    Plaintiff’s Testimony

      At the hearing on December 2, 2019, Plaintiff testified she had a

driver’s license, but only drove when necessary. Tr. at 37. She stated

neuropathy caused numbness and tingling in her hands and numbness in her

lower extremities that made it difficult for her to drive. Tr. at 38. She

indicated she was 5’6” tall and weighed 210 pounds. Id. She denied having

Medicare, Medicaid, and private health insurance and indicated she last had

insurance in 2017. Id. She stated she had four adult children who continued

to reside in her household. Tr. at 39. She noted three of her children were

                                         15
      1:20-cv-02994-SVH   Date Filed 05/10/21   Entry Number 28   Page 16 of 37




working and her fourth child, a 21-year-old son, was disabled. Tr. at 39–40.

She stated she had to transport her disabled son to medical visits and make

sure he took his medication. Tr. at 40. She said her son had high blood

pressure, a learning disability, asthma, bipolar disorder, and schizophrenia.

Id.

        Plaintiff testified she last worked as an assistant manager at Family

Dollar in June 2017. Tr. at 41. She denied having scheduled, hired, and fired

employees. Id. She stated her responsibilities included opening the store,

closing the store, maintaining paperwork, ordering inventory, counting and

handling money, taking money to the bank, unloading trucks, and ringing up

customers’ purchases. Tr. at 41–42. She estimated lifting a maximum of 50

pounds in the position. Tr. at 42. She stated she worked at Family Dollar for

nearly 15 years. Id. She indicated she stopped working because she was no

longer able to meet the lifting and standing requirements. Id. She stated her

employer did not offer a job that she could perform while sitting. Id.

        In response to her attorney’s question, Plaintiff testified she would be

unable to perform a job that required she sit throughout the workday because

she needed to elevate her legs to reduce her pain. Tr. at 43. She stated she

experienced swelling and edema in her lower legs for most of each day. Id.

She described elevating her legs at chair-level most of the time. Tr. at 44. She

indicated she continued to have pain in her legs, with her left leg more

                                         16
    1:20-cv-02994-SVH    Date Filed 05/10/21   Entry Number 28   Page 17 of 37




painful than her right. Id. She said she also experienced lower back pain

most of the time. Id. She estimated she could sit for 15 to 20 minutes without

elevating her legs or needing to stand. Id. She indicated she could also stand

for 15 to 20 minutes at a time. Tr. at 45. She said she experienced tingling

and numbness in her hands “all the time.” Id. She stated her hands stayed

cold and she had difficulty gripping and wringing out a washcloth. Id. She

indicated the pain in her hands increased with use. Tr. at 46.

      Plaintiff testified she had been using a cane for standing and stability

for four to five years. Id. She said she used it daily, including in her home. Id.

She stated she could only walk five to 10 steps prior to needing to rest

because of increased pain in her legs. Tr. at 46–47. She estimated she could

lift no more than five pounds. Tr. at 47. She stated her medication caused

sleepiness. Id. She admitted she had recently presented to the mental health

clinic, but denied having been referred by a physician. Tr. at 48. She said was

experiencing sleepless nights, not eating, crying, secluding herself, not going

out, and needed to talk to someone. Id. She indicated she slept for six hours,

at most, per night. Tr. at 49. She stated pain, anxiety, panic attacks, and

depression affected her sleep. Id. She said she worried over financial

problems. Id. She noted she had previously gone out and over to friends’

houses, but no longer did. Id. She said during a typical day, she walked

through her house using her cane, sat with her legs elevated, and would

                                        17
    1:20-cv-02994-SVH       Date Filed 05/10/21   Entry Number 28   Page 18 of 37




sometimes lie down. Tr. at 50. She described difficulty with zippers and

buttons due to numbness in her hands and stated she had to wear clothing

that she could just put on. Id. She indicated she had difficulty using a

washcloth to bathe and putting her hands all the way up. Tr. at 51. She

denied engaging in household chores, yardwork, and meal preparation. Id.

She said she attended church every Sunday. Tr. at 52. She denied visiting the

grocery store. Tr. at 53.

      Plaintiff testified that Gabapentin “t[ook] the edge off” her pain, but did

not relieve it entirely. Tr. at 52–53. She indicated she took the medication at

night, but stated it did not make her feel groggy upon waking. Tr. at 53.

                   b.       Vocational Expert Testimony

      Vocational Expert (“VE”) Carey A. Washington, Ph.D., reviewed the

record and testified at the hearing. Tr. at 55–60. The VE categorized

Plaintiff’s PRW as a manager, department (retail store), Dictionary of

Occupational Titles (“DOT”) No. 299.137-010, as requiring medium exertion

with a specific vocational preparation (“SVP”) of 7, per the DOT, and 5 as

performed. Tr. at 56. The ALJ described a hypothetical individual of

Plaintiff’s vocational profile who could perform less than the full range of

light work, lifting and/or carrying 20 pounds occasionally and 10 pounds

frequently and sitting, standing, and/or walking for six hours each in an

eight-hour day; occasionally operate bilateral foot controls; frequently operate

                                           18
   1:20-cv-02994-SVH        Date Filed 05/10/21   Entry Number 28   Page 19 of 37




bilateral hand controls; occasionally climb ramps and stairs; never climb

ladders, ropes, or scaffolds; occasionally balance, stoop, kneel, crouch, and

crawl; and occasionally be exposed to unprotected heights and moving

mechanical parts. Tr. at 56–57. The VE testified the hypothetical individual

would be unable to perform Plaintiff’s PRW. Tr. at 57. The ALJ asked

whether there were any other jobs the hypothetical person could perform. Id.

The VE identified light jobs with an SVP of 2 as a folder, DOT No. 583.685-

042, a ticket taker, DOT No. 344.667-010, and an office helper, DOT No.

239.567-010, with 150,000, 125,000, and 100,000 positions in the national

economy, respectively. Tr. at 57–58.

      The ALJ next asked the VE to consider the individual would be off task

for 15 percent of the workday, in addition to normal breaks. Tr. at 58. He

asked if the individual could perform Plaintiff’s PRW or any other work. Id.

The VE stated the individual would be unable to engage in substantial work

on a sustained basis. Id.

      The ALJ asked the VE if his testimony was consistent with the DOT.

Id. The VE stated it was and was also based on his experience. Id.

      Plaintiff’s attorney asked the VE to consider the individual described in

the first question, but to further consider she would require a cane for

standing and walking. Id. He asked the impact the additional restriction

would have on the jobs the VE previously identified. Tr. at 58–59. The VE

                                           19
    1:20-cv-02994-SVH    Date Filed 05/10/21   Entry Number 28   Page 20 of 37




stated the same jobs would remain available, but the number of positions

would be eroded by 40–45%. Tr. at 59.

      Plaintiff’s attorney next asked the VE to consider the individual

described in the ALJ’s first hypothetical question, but to assume she would

have to elevate her legs outside of normal break periods. Id. He asked the

impact the additional restriction would have on the jobs the VE previously

identified. Id. The VE testified it would not allow performance of the jobs he

identified or other work. Id.

      Plaintiff’s attorney asked the VE to consider the individual described in

the ALJ’s hypothetical question, but to assume the individual would be

limited to occasional handling, fingering, and reaching. Id. He asked the VE

to indicate the impact on the jobs he previously identified and other work. Id.

The VE stated the additional restrictions would preclude all work. Id.

      Finally, Plaintiff’s attorney asked the VE to consider the individual the

ALJ described in the first hypothetical, but to assume she would be limited to

standing and walking for less than two hours and sitting for less than six

hours. Id. He asked if the restriction would preclude competitive employment.

Id. The VE confirmed that it would. Tr. at 60.




                                        20
   1:20-cv-02994-SVH     Date Filed 05/10/21   Entry Number 28   Page 21 of 37




            2.    The ALJ’s Findings

      In his decision dated December 17, 2019, the ALJ made the following

findings of fact and conclusions of law:

      1.    The claimant meets the insured status requirements of the Social
            Security Act through December 31, 2022.
      2.    The claimant has not engaged in substantial gainful activity
            since June 30, 2017, the alleged onset date (20 CFR 404.1571 et
            seq., and 416.971 se seq.).
      3.    The claimant has the following severe impairments: lumbar
            degenerative disc disease, obesity, and hereditary and idiopathic
            neuropathy (20 CFR 404.1520(c) and 416.920(c)).
      4.    The claimant does not have an impairment or combination of
            impairments that meets or medically equals one of the listed
            impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
            404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and
            416.926).
      5.    After careful consideration of the entire record, I find that the
            claimant has the residual functional capacity to perform light
            work as defined in 20 CFR 404.1567(b) and 416.967(b). She can
            occasionally lift/carry 20 pounds and frequently lift/carry 10
            pounds. She can sit, stand and walk for six hours in an eight hour
            workday. She can occasionally operate foot controls bilaterally.
            She can frequently operate hand controls with the right and left
            hands. She can occasionally climb ramps and stairs but can never
            climb ladders, ropes or scaffolds. The claimant can occasionally
            balance, stoop, kneel, crouch and crawl. She can occasionally
            work at unprotected heights and around moving mechanical
            parts.
      6.    The claimant is unable to perform any past relevant work (20
            CFR 404.1565 and 416.965).
      7.    The claimant was born on August 17, 1979 and was 37 years old,
            which is defined as a younger individual age 18–49, on the
            alleged disability onset date (20 CFR 404.1563 and 416.963).
      8.    The claimant has a limited education and is able to communicate
            in English (20 CFR 404.1564 and 416.964).
      9.    Transferability of job skills is not material to the determination
            of disability because using the Medical-Vocational Rules as a
            framework supports a finding that the claimant is “not disabled,”

                                        21
      1:20-cv-02994-SVH   Date Filed 05/10/21   Entry Number 28   Page 22 of 37




              whether or not the claimant has transferrable job skills (See SSR
              82-41 and 20 CFR Part 404, Subpart P, Appendix 2).
        10.   Considering the claimant’s age, education, work experience, and
              residual functional capacity, there are jobs that exist in
              significant numbers in the national economy that the claimant
              can perform (20 CFR 404.1569, 404.1569(a), 416.969, and
              416.969(a)).
        11.   The claimant has not been under a disability, as defined in the
              Social Security Act, from June 30, 2017, through the date of this
              decision (20 CFR 404.1520(g) and 416.920(g)).

Tr. at 17–24.

II.     Discussion

        Plaintiff alleges the Commissioner erred for the following reasons:

        1)    the ALJ failed to properly evaluate the medical opinions of
              record; and

        2)    the ALJ did not account for Plaintiff’s edema in the RFC
              assessment.

        The Commissioner counters that substantial evidence supports the

ALJ’s findings and that the ALJ committed no legal error in his decision.

        A.    Legal Framework

              1.     The Commissioner’s Determination-of-Disability Process

        The Act provides that disability benefits shall be available to those

persons insured for benefits, who are not of retirement age, who properly

apply, and who are under a “disability.” 42 U.S.C. § 423(a). Section

423(d)(1)(A) defines disability as:

        the inability to engage in any substantial gainful activity by
        reason of any medically determinable physical or mental
        impairment which can be expected to result in death or which
                                         22
    1:20-cv-02994-SVH    Date Filed 05/10/21   Entry Number 28   Page 23 of 37




      has lasted or can be expected to last for at least 12 consecutive
      months.

42 U.S.C. § 423(d)(1)(A).

      To facilitate a uniform and efficient processing of disability claims,

regulations promulgated under the Act have reduced the statutory definition

of disability to a series of five sequential questions. See, e.g., Heckler v.

Campbell, 461 U.S. 458, 460 (1983) (discussing considerations and noting

“need for efficiency” in considering disability claims). An examiner must

consider the following: (1) whether the claimant is engaged in substantial

gainful activity; (2) whether she has a severe impairment; (3) whether that

impairment meets or equals an impairment included in the Listings; 3 (4)

whether such impairment prevents claimant from performing PRW; 4 and (5)




3 The Commissioner’s regulations include an extensive list of impairments
(“the Listings” or “Listed impairments”) the Agency considers disabling
without the need to assess whether there are any jobs a claimant could do.
The Agency considers the Listed impairments, found at 20 C.F.R. part 404,
subpart P, Appendix 1, severe enough to prevent all gainful activity. 20
C.F.R. §§ 404.1525, 416.925. If the medical evidence shows a claimant meets
or equals all criteria of any of the Listed impairments for at least one year,
she will be found disabled without further assessment. 20 C.F.R. §§
404.1520(a)(4)(iii), 416.920(a)(4)(iii). To meet or equal one of these Listings,
the claimant must establish that her impairments match several specific
criteria or are “at least equal in severity and duration to [those] criteria.” 20
C.F.R. §§ 404.1526, 416.926; Sullivan v. Zebley, 493 U.S. 521, 530 (1990); see
Bowen v. Yuckert, 482 U.S. 137, 146 (1987) (noting the burden is on claimant
to establish his impairment is disabling at Step 3).
4 In the event the examiner does not find a claimant disabled at the third step

and does not have sufficient information about the claimant’s past relevant
work to make a finding at the fourth step, he may proceed to the fifth step of
                                        23
    1:20-cv-02994-SVH    Date Filed 05/10/21   Entry Number 28   Page 24 of 37




whether the impairment prevents her from doing substantial gainful

employment. See 20 C.F.R. §§ 404.1520, 416.920. These considerations are

sometimes referred to as the “five steps” of the Commissioner’s disability

analysis. If a decision regarding disability may be made at any step, no

further inquiry is necessary. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4)

(providing that if Commissioner can find claimant disabled or not disabled at

a step, Commissioner makes determination and does not go on to the next

step).

         A claimant is not disabled within the meaning of the Act if she can

return to PRW as it is customarily performed in the economy or as the

claimant actually performed the work. See 20 C.F.R. Subpart P, §

404.1520(a), (b); Social Security Ruling (“SSR”) 82-62 (1982). The claimant

bears the burden of establishing her inability to work within the meaning of

the Act. 42 U.S.C. § 423(d)(5).

         Once an individual has made a prima facie showing of disability by

establishing the inability to return to PRW, the burden shifts to the

Commissioner to come forward with evidence that claimant can perform

alternative work and that such work exists in the economy. To satisfy that

burden, the Commissioner may obtain testimony from a VE demonstrating

the existence of jobs available in the national economy that claimant can

the sequential evaluation process pursuant to 20 C.F.R. §§ 404.1520(h),
416.920(h).
                                        24
   1:20-cv-02994-SVH    Date Filed 05/10/21   Entry Number 28   Page 25 of 37




perform despite the existence of impairments that prevent the return to

PRW. Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). If the

Commissioner satisfies that burden, the claimant must then establish that

she is unable to perform other work. Hall v. Harris, 658 F.2d 260, 264–65

(4th Cir. 1981); see generally Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987)

(regarding burdens of proof).

            2.    The Court’s Standard of Review

      The Act permits a claimant to obtain judicial review of “any final

decision of the Commissioner [] made after a hearing to which he was a

party.” 42 U.S.C. § 405(g). The scope of that federal court review is narrowly-

tailored to determine whether the findings of the Commissioner are

supported by substantial evidence and whether the Commissioner applied

the proper legal standard in evaluating the claimant’s case. See Richardson

v. Perales, 402 U.S. 389, 390 (1971); Walls, 296 F.3d at 290 (citing Hays v.

Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990)).

      The court’s function is not to “try these cases de novo or resolve mere

conflicts in the evidence.” Vitek v. Finch, 438 F.2d 1157, 1157–58 (4th Cir.

1971); see Pyles v. Bowen, 849 F.2d 846, 848 (4th Cir. 1988) (citing Smith v.

Schweiker, 795 F.2d 343, 345 (4th Cir. 1986)). Rather, the court must uphold

the Commissioner’s decision if it is supported by substantial evidence.

“Substantial evidence” is “such relevant evidence as a reasonable mind might

                                       25
   1:20-cv-02994-SVH    Date Filed 05/10/21   Entry Number 28   Page 26 of 37




accept as adequate to support a conclusion.” Richardson, 402 U.S. at 390,

401; Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005). Thus, the court

must carefully scrutinize the entire record to assure there is a sound

foundation for the Commissioner’s findings and that his conclusion is

rational. See Vitek, 438 F.2d at 1157–58; see also Thomas v. Celebrezze, 331

F.2d 541, 543 (4th Cir. 1964). If there is substantial evidence to support the

decision of the Commissioner, that decision must be affirmed “even should

the court disagree with such decision.” Blalock v. Richardson, 483 F.2d 773,

775 (4th Cir. 1972).

       B.   Analysis

            1.    Medical Opinions

       Plaintiff argues the ALJ did not properly evaluate medical opinions

from Dr. Byrd and the state agency medical consultants. [ECF No. 25 at 5].

She maintains the ALJ provided insufficient reasons for concluding that Dr.

Byrd’s opinion was not persuasive, as his opinion was supported by his

examination findings and consistent with the other evidence of record. Id. at

5–6. She contends the ALJ also failed to provide adequate reasons for finding

the state agency consultants’ opinions were not particularly persuasive. Id. at

6–7.

       The Commissioner argues the ALJ appropriately considered the

persuasiveness of Dr. Byrd’s opinion, finding that it mainly reported

                                       26
   1:20-cv-02994-SVH      Date Filed 05/10/21   Entry Number 28   Page 27 of 37




Plaintiff’s subjective complaints. [ECF No. 27 at 12]. He maintains the ALJ

noted Dr. Byrd was not an orthopedic specialist and that his opinion was

contrary to the findings of Dr. Monroe, an orthopedic specialist, who recorded

objective findings and reviewed the MRI of Plaintiff’s lumbar spine. Id. He

contends the ALJ also correctly determined that the state agency medical

consultants’ opinions were based on Plaintiff’s subjective reports and Dr.

Byrd’s opinion. Id.

      Because Plaintiff’s claim for benefits was filed after March 27, 2017, 20

C.F.R. § 404.1513(a)(2) and § 416.913(a)(2) define what qualifies as a medical

opinion. Pursuant to these regulations:

      A medical opinion is a statement from a medical source about
      what you can still do despite your impairment(s) and whether
      you have one or more impairment-related limitations or
      restrictions in the following abilities:

      (i)     Your ability to perform physical demands of work activities,
              such as sitting, standing, walking, lifting, carrying,
              pushing, pulling, or other physical functions (including
              manipulative or postural functions, such as reaching,
              handling, stooping, or crouching);

      (ii)    Your ability to perform mental demands of work activities,
              such as understanding; remembering; maintaining
              concentration, persistence, or pace; carrying out
              instructions; or responding appropriately to supervision, co-
              workers, or work pressures in a work setting;

      (iii)   Your ability to perform other demands of work, such as
              seeing, hearing, or using other senses; and

      (iv)    Your ability to adapt to environmental conditions, such as
              temperature extremes or fumes.
                                         27
   1:20-cv-02994-SVH    Date Filed 05/10/21   Entry Number 28   Page 28 of 37




20 C.F.R. §§ 404.1513(a)(2), 416.913(a)(2).

      The applicable regulations require ALJs to consider the persuasiveness

of each medical opinion, given the following factors: (1) supportability; (2)

consistency; (3) relationship with the claimant; (4) specialization; and (5)

other factors that tend to support or contradict the opinion. 20 C.F.R. §§

404.1520c(b), (c), 416.920c(b), (c). The ALJ is not required to defer to or give

any specific evidentiary weight to any medical opinion, including one from a

claimant’s treating medical source. 20 C.F.R. §§ 404.1520c(a), 416.920c(a).

Supportability and consistency are more important than the other factors,

and the ALJ must overtly indicate how he considered these two factors in

evaluating each medical opinion. 20 C.F.R. §§ 404.1520c(a), (b)(2),

416.920c(a), (b)(2). Although he may explain how he considered the other

factors, he is not so required to do so. 20 C.F.R. §§ 404.1520c(b)(2),

416.920c(b)(2).

      In evaluating the supportability factor, “[t]he more relevant the

objective medical evidence and supporting explanations presented by a

medical source are to support his or her medical opinion . . . the more

persuasive the medical opinion will be.” 20 C.F.R. §§ 404.1520c(c)(1),

416.920c(c)(1). As for the consistency factor, “[t]he more consistent a medical

opinion . . . is with the evidence from other medical sources and nonmedical


                                       28
    1:20-cv-02994-SVH    Date Filed 05/10/21   Entry Number 28   Page 29 of 37




sources in the claim, the more persuasive the medical opinion . . . will be.” 20

C.F.R. §§ 404.1520c(c)(2), 416.920c(c)(2).

      Pursuant to 20 C.F.R. § 404.1520b(c)(3)(i) and § 416.920b(c)(3)(i),

“[s]tatements that you are or are not disabled, blind, able to work, or able to

perform regular or continuing work” are “inherently neither valuable nor

persuasive to the issue of whether you are disabled or blind under the Act.”

The ALJ is not required to “provide any analysis about how [he] considered

such evidence in [his] . . . decision, even under § 404.1520c [§ 416.920c].” 20

C.F.R. §§ 404.1520b(c), 416.920b(c).

      The ALJ addressed the state agency medical consultants’ opinions as

follows:

      The state agency physical determinations overstate the
      claimant’s condition, particularly her ability to stand/walk in an
      eight hour workday. Both find the claimant can stand/walk for
      only two hours in an eight hour workday. Such finding appears to
      be partly based on the report and opinions of Dr. Byrd. However,
      his opinions are based largely on the claimant’s subjective
      complaints. His report does not contain physiological or
      diagnostic findings supporting his opinions. Thus, I find the state
      agency determinations are not particularly persuasive.

Tr. at 22.

      The ALJ further discussed Dr. Byrd’s opinion, explaining:

      I find the opinions of Dr. Byrd not persuasive. He is not a
      treating physician. He only examined the claimant once, and his
      report mainly consists of the subjective complaints of the
      claimant. Also, he states in the report that he “had no idea of the
      results” of the claimant’s lumbar MRI. Further, he is not an
      orthopedic specialist. Dr. Monroe, who is an orthopedic specialist,
                                        29
    1:20-cv-02994-SVH   Date Filed 05/10/21   Entry Number 28   Page 30 of 37




      examined the March 2018 lumbar MRI and found nothing to
      support the claimant[’s] symptoms. Additionally, his opinions
      invade the sole province of the Commissioner. Furthermore, his
      opinions are inconsistent with the record as a whole and are
      speculative.

Tr. at 23.

      The ALJ did not err in considering Dr. Byrd’s opinion. Dr. Byrd wrote:

“She would be unable to get a job for 8 hours a day 40 hours a week in her

current condition.” Tr. at 503. The ALJ correctly concluded that Dr. Byrd’s

opinion “invade[d] the sole province of the Commissioner,” as his opinion was

that Plaintiff was unable to perform regular and continuing work. Such an

opinion does not satisfy the definition of a medical opinion in 20 C.F.R. §

404.1513(a)(2) and § 416.913(a)(2). Also, pursuant to 20 C.F.R. § 404.1520b(c)

and § 416.920b(c), the ALJ was not required to “provide any analysis” as to

how he considered Dr. Byrd’s statement, even “under § 404.1520c [§

416.920c]”, as it was “inherently neither valuable nor persuasive.” Thus, it

appears that the ALJ exceeded the regulatory requirements in explaining

how he considered Dr. Byrd’s statement.

      Although the ALJ was not required to provide a detailed explanation as

to his consideration of Dr. Byrd’s statement, he was required to consider the

supportability and consistency of the state agency consultants’ opinions in

accordance with 20 C.F.R. § 404.1520c and § 416.920c. The ALJ concluded

the state agency consultants’ opinions were not well-supported because they

                                       30
    1:20-cv-02994-SVH    Date Filed 05/10/21    Entry Number 28   Page 31 of 37




were based, in part, on Dr. Byrd’s report and opinion. See Tr. at 22. A review

of the state agency consultant’s explanations for their opinions confirms that

Dr. Byrd’s findings and opinion were among the evidence they considered,

but they also considered results of the MRI of Plaintiff’s lumbar spine and Dr.

Monroe’s findings. See Tr. at 69–70, 80–81, 96, 107.

      After considering the evidence, the state agency consultants reached a

different conclusion than Dr. Byrd, finding that Plaintiff could work eight

hours a day and 40 hours a week, but would be limited to lifting and carrying

20 pounds occasionally and 10 pounds frequently; standing and/or walking

for a total of two hours and sitting for about six hours in an eight-hour

workday; occasionally pushing and              pulling with the bilateral feet;

occasionally balancing, stooping, kneeling, crouching, crawling, and climbing

ramps and stairs; never climbing ladders, ropes, or scaffolds; frequently

handling with the bilateral upper extremities; and must avoid even moderate

exposure to hazards. Tr. at 67–70, 78–81, 94–96, 105–07. Dr. Brown

acknowledged the difference between his assessment and Dr. Byrd’s, noting:

[Per the consultative examiner’s medical source statement (“MSS”)]: she

would be unable to get a job for 8 hours a day/ 40 hours a week in her current

condition. This MSS is more restrictive than what the preponderance of the

evidence dictates.” Tr. at 96, 107.




                                        31
   1:20-cv-02994-SVH    Date Filed 05/10/21   Entry Number 28   Page 32 of 37




      A comparison between the ALJ’s RFC assessment and the state agency

consultants’ opinions shows similarities as to lifting, operation of foot

controls, climbing, and other postural activities. Compare Tr. at 20, with Tr.

at 67–70, 78–81, 94–96, and 105–07. The primary difference is as to the

length of time that each found Plaintiff could engage in standing and

walking. The ALJ found the state agency consultants “overstate[d] the

claimant’s . . . ability to stand/walk in an eight hour workday,” Tr. at 22, but

a review of the decision yields no explanation as to why the record did not

support such a restriction. See generally Tr. at 17–23. In fact, the ALJ cited

evidence that arguably would support restrictions as to standing and

walking. See Tr. at 17–19 (noting complaints of swelling in legs, leg

weakness, and ongoing low back pain with radiation to lower extremities;

diagnoses   of   leg   edema,   cellulitis,   peripheral   neuropathy,   lumbar

radiculopathy, and unspecified mononeuropathy of the bilateral lower limbs;

observations of use of a cane, difficulty ambulating, and lower extremity

edema; findings of reduced ROM in the lumbar spine, increased pain with

ROM of the knees and hips, positive SLR, reduced lower extremity strength,

and diminished reflexes in the lower extremities; and chiropractor’s

impression that pain in legs was intensified by standing and walking).

Although he further discussed evidence he considered to be inconsistent with

Plaintiff’s allegations of disabling symptoms, the ALJ did not explain how

                                       32
   1:20-cv-02994-SVH    Date Filed 05/10/21   Entry Number 28   Page 33 of 37




such evidence supported a finding that Plaintiff could stand and/or walk for

up to six hours in an eight hour workday. See Tr. at 21–22 (noting no

evidence of significant sensory loss; no evidence of loss of sensation in the

lower extremities that could have produced an inability to feel or loss of

coordination; absence of a prescription for a cane; and no evidence on MRI to

support nerve root compression, herniated disc, or other lumbar condition

that could have produced disabling pain or numbness in the lower

extremities).

      Nowhere in his discussion of the state agency consultants’ opinions

does the ALJ use the terms “supportability” and “consistency,” despite the

requirement in 20 C.F.R. § 404.1520c(a), (b)(2) and § 416.920c(a), (b)(2) to

articulate how the factors were considered. If it were clear from the decision

that the ALJ considered the factors, his failure to explicitly address the terms

might be harmless. However, at best, the ALJ vaguely considered the

consistency factor in comparing the state agency consultants’ opinions to that

of Dr. Byrd and erred in finding similarities. He did not discuss whether the

state agency consultants’ opinions were supported by their reasoning.

      Substantial evidence does not support the ALJ’s consideration of the

medical opinions of record, given his failure to evaluate the state agency

consultants’ opinions in accordance with 20 C.F.R. § 404.1520c and §

416.920c.

                                       33
      1:20-cv-02994-SVH   Date Filed 05/10/21   Entry Number 28   Page 34 of 37




             2.    RFC Assessment

        Plaintiff argues the ALJ did not adequately consider her need to

elevate her legs to address edema in evaluating her RFC. [ECF No. 25 at 8].

She maintains the record shows she suffers from edema and the ALJ erred in

specifically rejecting her claim that she needed to elevate her legs. Id. at 9–

10.

        The Commissioner argues the ALJ appropriately considered Plaintiff’s

complaints of edema in the decision and cited specific evidence that was

contrary to her allegations. [ECF No. 27 at 14–15]. He maintains the ALJ

thoroughly explained the RFC assessment. Id. at 15–16.

        A claimant’s RFC represents “the most [she] can still do despite [her]

limitations.” 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). The ALJ is required

to “consider all of the claimant’s ‘physical and mental impairments, severe

and otherwise, and determine on a function-by-function basis, how they affect

[her] ability to work.’” Thomas v. Berryhill, 916 F.3d 307, 311 (4th Cir. 2019)

(quoting Monroe v. Colvin 826 F.3d 176, 188 (4th Cir. 2016)). He should

consider all the relevant evidence and account for all the claimant’s

medically-determinable impairments in the RFC assessment. 20 C.F.R. §§

404.1545(a), 416.945(a). He must provide a narrative discussion that includes

“specific medical facts (e.g., laboratory findings) and non-medical evidence

(e.g., daily activities, observations)” and explains how all the relevant

                                         34
    1:20-cv-02994-SVH    Date Filed 05/10/21   Entry Number 28   Page 35 of 37




evidence supports each conclusion. SSR 96-8p, 1996 WL 374184, at *7. He

“must also explain how any material inconsistencies or ambiguities in the

evidence in the case record were considered and resolved.” Id. In Mascio v.

Colvin, 780 F.3d 632, 636 (4th Cir. 2015), the court provided that “‘[r]emand

may be appropriate . . . where an ALJ fails to assess a claimant’s capacity to

perform relevant functions, despite contradictory evidence in the record, or

where other inadequacies in the ALJ’s analysis frustrate meaningful review.’”

(quoting Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013)).

      The ALJ discussed evidence as to swelling of the lower extremities. He

acknowledged Plaintiff presented to the vascular surgeon with swelling in

her legs in December 2015 and received diagnoses of bilateral leg edema,

cellulitis, and peripheral neuropathy. Tr. at 17. He noted that Plaintiff had

no clubbing, cyanosis, or edema during a visit to Healing Springs Health

Center in April 2019. Tr. at 18. He indicated March 2019 records from

MEDcare Urgent Care showed edema in both legs. Tr. at 19. He recognized

Plaintiff’s testimony that she had to elevate her legs above her heart upon

sitting for an extended period. Tr. at 21.

      The ALJ specifically addressed Plaintiff’s allegations as to a need to

elevate her legs, as follows:

      As for the claimant’s contention that she has to elevate her legs
      above her heart for extended periods of time during the day,
      while there is some evidence she has experienced some swelling
      in her lower extremities, there is simply insufficient evidence to
                                        35
    1:20-cv-02994-SVH   Date Filed 05/10/21   Entry Number 28   Page 36 of 37




      establish that such swelling necessitates the need to elevate the
      claimant’s legs as alleged. Also, the evidence within the record
      does not support finding that the claimant’s occurrences of
      swelling in her legs have been so frequent or severe as to prevent
      any and all engagement in substantial gainful activity.

Tr. at 22.

      The ALJ’s rejection of Plaintiff’s allegation as to a need to elevate her

legs throughout the workday is supported by substantial evidence. He

provided an adequate explanation for his conclusion that swelling in

Plaintiff’s legs had not been as frequent or severe as she alleged, noting the

presence of edema during some visits and not others and the overall

infrequency of complaints of swelling during treatment visits. See Tr. at 17–

19, 22. Consistent with the ALJ’s finding, most of the records documenting

Plaintiff’s complaints and her providers’ observations of swelling or edema

predate her alleged onset of disability. See Tr. at 274, 412, 429–36. Also

consistent with the ALJ’s conclusion, the record appears to only document

findings as to swelling or edema during a few visits over the relevant period,

with no evidence of swelling or edema during visits with NP Guinn in March

2018 and Dr. Bounds in April 2019 and some evidence of edema during a visit

with Dr. Miller in March 2019. See Tr. at 496, 505, 536.

      Although the ALJ did not address Dr. Miller’s December 2015

recommendation that Plaintiff elevate her legs to reduce swelling, he did not

err in declining to do so, as the recommendation predated Plaintiff’s alleged

                                       36
       1:20-cv-02994-SVH   Date Filed 05/10/21    Entry Number 28   Page 37 of 37




onset date and Dr. Miller did not recommend she elevate her legs during a

typical workday. See Tr. at 435 (reflecting Dr. Miller’s recommendation that

Plaintiff elevate her bilateral extremities, but failing to specify how often she

should do so and authorizing her to return to work at full duty).

         Given the foregoing, substantial evidence supports the ALJ’s decision

not to include a provision in the RFC assessment for elevation of Plaintiff’s

bilateral lower extremities.

III.     Conclusion

         The court’s function is not to substitute its own judgment for that of the

ALJ, but to determine whether the ALJ’s decision is supported as a matter of

fact and law. Based on the foregoing, the court cannot determine that the

Commissioner’s decision is supported by substantial evidence. Therefore, the

undersigned reverses and remands this matter for further administrative

proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

         IT IS SO ORDERED.


May 10, 2021                                     Shiva V. Hodges
Columbia, South Carolina                         United States Magistrate Judge




                                          37
